Name: Commission Implementing Regulation (EU) 2018/723 of 16 May 2018 amending Annexes I and II to Council Regulation (EC) No 1099/2009 on the protection of animals at the time of killing as regards the approval of low atmospheric pressure stunning (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  agricultural activity;  environmental policy;  food technology;  agricultural policy
 Date Published: nan

 17.5.2018 EN Official Journal of the European Union L 122/11 COMMISSION IMPLEMENTING REGULATION (EU) 2018/723 of 16 May 2018 amending Annexes I and II to Council Regulation (EC) No 1099/2009 on the protection of animals at the time of killing as regards the approval of low atmospheric pressure stunning (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1099/2009 of 24 September 2009 on the protection of animals at the time of killing (1), and in particular Article 4(2) and point (b) of the first subparagraph of Article 14(3) thereof, After consulting the Standing Committee on Plants, Animals, Food and Feed, Whereas: (1) Annex I to Regulation (EC) No 1099/2009 sets out the list of approved stunning methods, related specifications and the specific requirements for certain methods. (2) Annex II to Regulation (EC) No 1099/2009 sets out the requirements regarding the layout, construction and equipment of slaughterhouses. (3) Following a request from a private business operator the Commission requested the European Food Safety Authority (EFSA) to provide an opinion on low atmospheric pressure system (the method) for the stunning of broiler chickens (chickens kept for meat production). (4) In its opinion (2) of 25 October 2017, EFSA established that:  the method can be considered to be at least equivalent, in terms of animal welfare outcomes, to at least one of the currently available stunning methods,  the method is only valid under certain conditions and in particular: the technical specifications (as the rate of decompression, the duration of each phase and the total exposure time), the animal characteristics (broiler chickens) and certain ambient conditions (as temperature and humidity),  the assessment is limited only to broiler chickens for slaughter weighing up to 4 kg and its use cannot be extended to other category of birds; (5) In order to allow the competent authorities to perform regular checks on compliance with that method, specific requirements for that method should be laid down. (6) The method is considered, in addition to commercial slaughter, to be suitable for killing chickens in case of depopulation. (7) The method is also suitable in other cases where killing of high number of chickens is necessary for other reasons than public health, animal health, animal welfare or environmental reasons. (8) Considering that the method is equivalent, in terms of animal welfare outcomes, to at least one of the existing approved methods, it is therefore necessary to amend Annex I of Regulation (EC) No 1099/2009. (9) To enable the effective operation and monitoring of the method certain specific requirements regarding its layout, construction and equipment should be respected. It is therefore necessary to amend also Annex II to Regulation (EC) No 1099/2009. (10) Annexes I and II to Regulation (EC) No 1099/2009 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1099/2009 is amended as follows: (1) Annex I is amended as follows: (a) Table 3 of Chapter I is amended as follows: (i) the title is replaced by the following: Table 3  Controlled atmosphere methods; (ii) the following row 7 is added: No Name Description Conditions of use Key parameters Specific requirements of Chapter II of this Annex 7 Low atmospheric pressure stunning Exposure of conscious animals to gradual decompression with reduction in available oxygen to less than 5 %. Broiler chickens up to 4 kg live weight. Slaughter, depopulation and other situations. Rate of decompression. Duration of exposure. Ambient temperature and humidity. Points 10.1 to 10.5 (b) in Chapter II, the following point 10 is added: 10. Low atmospheric pressure stunning 10.1. During the first phase, the decompression rate shall not be greater than equivalent to a reduction in pressure from standard sea level atmospheric pressure 760 to 250 Torr for a period of not less than 50 seconds. 10.2. During a second phase, a minimum standard sea level atmospheric pressure of 160 Torr shall be reached within the following 210 seconds. 10.3. The pressure time curve shall be adjusted to ensure that all birds are irreversibly stunned within the cycle time. 10.4. The chamber shall be leak tested and pressure gauges calibrated before each operational session and not less than daily. 10.5. Records of absolute vacuum pressure, time of exposure, temperature and humidity shall be kept for at least one year.; (2) in Annex II, the following point 7 is added: 7. Low atmospheric pressure stunning 7.1. Low atmospheric pressure stunning equipment shall be designed and built to ensure a vacuum of the chamber enabling slow gradual decompression with reduction in available oxygen and holding at minimal pressure. 7.2. The system shall be equipped to measure continuously, display and record the absolute vacuum pressure, the time of exposure, the temperature, the humidity and to give a clearly visible and audible warning if the pressure deviates from the required levels. The device shall be clearly visible to the personnel.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 303, 18.11.2009, p. 1. (2) EFSA Journal 2017;15(12):5056.